MICHAEL A. WOLFF, Judge,
concurring in part and dissenting in part.
The tortuous path to the decision in this case — as is said of the road to hell — may be paved with good intentions. But good intentions are not enough to justify what has happened in the course of this case, now in its fourth year.
The courts of this state, including this Court, and our treasured adversarial system of justice have failed this child, and his birth mother, and have ensured that, whatever the ultimate outcome, hearts will be broken.1
The United States Constitution requires respect for the rights of the birth mother. The constitution’s commands are fundamental; they are explicitly referred to in our statutes governing termination of parental rights. Judge Stith’s analysis of this point is excellent and need not be repeated here. The law does not allow the government to act on an assumption that one family would be better than another, for to do so would be to authorize the courts to take away the children of the poor and give them to the rich and to take the children of foreign-born parents and give them to native-born American families.
The failures in this case are in at least five categories:
1. The failure of due process.
*841The record shows that the mother was served with process of the adoptive parents’ petition on October 16, 2007. At the time, she was incarcerated for violating federal immigration laws, in the St. Clair County jail, 92 miles from Carthage where she was living and working at the time of her arrest. She did not, however, receive notice of the October 18, 2007, circuit court hearing transferring custody to the adoptive parents.
When she did receive court documents, they were in English, the official language of Missouri. See Mo. Const, art. I, sec. 34. It appears that at least one person was available in the jail to write a letter on the mother’s behalf as she wrote a letter dated October 28, 2007, asking that her son not be adopted, that he be placed in foster care and that she receive visitation. The circuit court, however, did not even note that this letter existed, either in its judgment terminating parental rights or in its judgment of adoption. Does the mother’s delay in responding to the adoptive parents’ petition mean, as the circuit court infers, that she has no interest in her child? Or is her delay a signal that she was trying to understand what was going on but it took time to find an interpreter and have the letter translated?
2. The failure of the adversarial system and the effect of the consular treaty.
The failure of due process stems not only from the deficiency of notice and opportunity to be heard but also from the failure of the adversarial system. Judge Stith’s opinion thoroughly sets forth the failures of counsel to provide even the most basic legal representation. That no counsel was appointed for the first two months made it difficult for the mother to protest the inadequacy of the notice she was provided. When the court finally appointed counsel for her, the representation was grossly inadequate. Even opposing counsel, representing the proposed adoptive parents, recognized the deficiency. The adoptive parents’ counsel sought to remedy this inadequacy by hiring a lawyer for the mother. Judge Stith is correct as to this lawyer’s conflict of interest as well as the inadequacy of the representation that obviously resulted from the conflict.
The problem of getting legal representation, or any effective assistance, for foreign nationals who face these difficulties might be solved in some cases by adhering to the provisions of the consular treaty to which the United States and Guatemala are parties. The Vienna Convention on Consular Relations requires the United States to notify a foreign national minor’s consulate “without delay” whenever it is considering the appointment of a guardian. Vienna Convention on Consular Relations, art. 37, Apr. 24, 1963, 21 U.S.T. 77.2 A child only is considered a “foreign national” when he is not a United States citizen. Because the child here was born in the United States, no notification technically is required, even though Guatemala also con*842siders him a citizen. The United States Department of State, however, notes that “allowing consular assistance will be particularly important in cases involving children, including those with two nationalities .... ” U.S. Dep’t of State at 12-14.
The State Department’s recommendation should be followed. Notification is important because “[c]onsular officials are in a unique position to assist courts and other competent authorities in determining what is in the best interests of a foreign national minor_” U.S. Dep’t of State at 35. Consular officials may be able to help locate family of the child either in the United States or in the child’s country of citizenship who can act as the child’s guardian, provide information about cultural differences between their country and the United States, provide information about resources that are available in their country to assist the child, obtain relevant documentation about the child and/or the child’s family, and arrange for legal representation for the child and/or the child’s foreign-national parent(s) if necessary. See id.
I do not fault the circuit court or counsel for not observing the existence of this treaty, because, frankly, I am aware of no steps the state of Missouri or our court system has taken to bring this to the attention of local courts. Because there are tens of thousands of foreign nationals working in Missouri, however, problems such as this are likely to recur.3 We should view the consulates of foreign governments as sources of help in these situations. See In re the Interest of Angelica L. and Daniel L., 277 Neb. 984, 767 N.W.2d 74, 89-96 (2009); id. at 96-97 (Gerrard, J., concurring).
3. The failure of the record to support the circuit court’s findings.
The trial record reflects the failure to have a true adversarial proceeding. Judge Stith’s opinion painstakingly explains the shocking lack of support in the record for much of the circuit court’s findings.
4. The failure to adjudicate this case timely.
When the proceedings in this case started, the child was 11 months old. He is now 4 years and 3 months old.
Section 453.011, RSMo Supp.2007, declares the public policy of this state — that these cases must be expedited — in unmistakable terms.4 In subsection 3, the statute says:
*843It is the intent of the general assembly that the permanency of the placement of a child who is the subject of a termination of parental rights proceeding, a placement proceeding, or an adoption proceeding not be delayed any longer than is absolutely necessary consistent with the rights of all parties, but that the rights of the child to permanency at the earliest possible date be given priority over all other civil litigation other than children’s division child protection cases.
(Emphasis added).
I attach to this opinion an appendix with a timeline of significant events, taken from the record and from the docket entries in the circuit court, in the court of appeals and in this Court. The timeline documents the shameful pattern of delay and pettifogging that characterizes this case.
Much of the delay in this case has been caused by the lawyers, with the courts’ indulgence. For instance, the second “appointed” counsel for the mother, paid for by the adoptive parents, did not appeal. It was several months later that a new attorney heard about the case, entered an appearance pro bono and had to bring the matter to this Court — a process that took additional months — just to get permission for a late appeal.
I include this timeline not to embarrass our courts or members of the legal profession, but as a reminder of how far we have strayed from the law’s command that this case be decided expeditiously. Justice delayed surely is justice denied.
5. The principal opinion’s stretch to find evidence of neglect.
The principal opinion stretches the circuit court’s findings to allow the adoptive parents to present evidence of neglect on remand. The principal opinion says that the circuit court’s findings on neglect were simply “inconsistent.” No inconsistency exists; the circuit court did not find neglect for the statutory period. The circuit court’s judgment says that, under section 453.040(7), RSMo 2000,
the consent of the biological parents is not necessary because the biological mother and father of the child have for a period of at least sixty days immediately prior to the filing of the Petition for Adoption, willfully abandoned the child and have willfully, substantially and continuously neglected to provide the child with necessary care and protection.
(Emphasis added). But section 453.040(7)5 requires a finding of neglect for six months prior to the filing of the petition for adoption, which the circuit *844court did not find and, under the evidence on the record, could not find.
At best, the circuit court’s finding can be read as finding the mother neglected to care and provide for her son for 60 days prior to the filing of the adoption petition, even though the adoptive parents’ brief specifically notes that there was “no underlying abuse or neglect case.” Further, the adoptive parents’ argument to this Court under section 453.040(7) is focused entirely on the subject of abandonment; they make no assertion of neglect under this section. Nevertheless, the principal opinion, in an apparent attempt to give the adoptive parents a leg-up in the proceedings below, seems to give the adoptive parents the opportunity to proceed on neglect.
But this is not possible. A finding of neglect under section 453.040(7) typically is “a question of an intent to forego ‘parental duties,’ which includes both an obligation to provide financial support for a minor child, as well as an obligation to maintain meaningful contact with the child.” In re C.M.B., 55 S.W.3d 889, 894 (Mo.App.2001). The mother was providing financial support for her son up until the day she was arrested on May 22, 2007. The adoptive parents, however, were required to show lack of financial support beginning April 16, 2007, to show neglect six months prior to the filing of their petition for adoption. The only way this could be shown below is by evidence that the mother was raising her son improperly.
The principal opinion notes that the mother and her son were living in a cramped one-bedroom apartment with other family members and that her son may not have received sufficient attention, was not receiving WIC services, was behind on his immunizations and was suffering from developmental delays. For this Court to believe that such evidence shows neglect— as defined as “an intent to forego parental duties” — is to disregard the fact that many families in the United States cannot afford a crib and other resources for their children. The principal opinion also believes that a lack of resources for the child shows that a “transfer of custody ... urgently needed to occur.” Undoubtedly, it would be wonderful if all children in the United States could grow up with their own bedroom and hours of attention from his or her parent(s) and never fall behind other children. This, however, is not the reality for many people in this country, citizens and non-citizens alike. If the legal standard calls for transfer of custody and termination of parental rights when a parent has inadequate resources to care for his or her child, an unfortunately large percentage of the children in this country could be taken from their parents.
The fundamental right of a parent to raise his or child does not allow the principal opinion’s statement to be a legal standard. Where resources are inadequate, the traditional and appropriate response is for the state to step in (if neighbors, church members or communities do not) and help the parent find resources. In this case, the state never was asked to get involved. Most pertinently, no evidence exists that the mother intentionally was foregoing her parental duties in not providing her son with a crib and giving him undivided attention. What the record shows instead is a mother working at a poultry factory and trying to provide for her family as best as she could.
The principal opinion refers the decision on neglect to the circuit court. To find evidence of neglect under section 453.040(7), the circuit court would be required to find that the mother “willfully, substantially, and continuously neglected” her son for six months. The trial court, however, made the specific finding that *845“[t]he Court is not aware of any deliberate acts toward by [sic] the child by the biological mother or anyone else that might have subjected the child to a substantial risk of physical or mental harm.” It is unclear how the trial court can find willful neglect when the trial court previously has found no deliberate acts of harm toward the child.
In short, the adoptive parents presented some scant evidence of neglect that did not meet the statute’s requirement; the circuit court made no finding of neglect. The doctrine of “law of the case” bars a decision on that basis on remand. See State v. Deck, 303 S.W.3d 527, 545 n. 2 (Mo. banc 2010).
Conclusion
I have great respect for my colleagues who join in the principal opinion, and I take their point that this Court has rescued this case from the abyss occasioned by the neglect of counsel. But enough is enough. A review of both the lengthy discussion in the principal opinion and of Judge Stith’s separate opinion shows that — even in the absence of a true adversarial proceeding — the adoptive parent failed to prove that the mother abandoned her child. What more needs to be said or done?
The principal opinion reverses the circuit court’s judgment that terminates the mother’s parental rights and the adoptive parents’ adoption of the child. I agree. But the majority remands the case for a new trial to start the entire case again. I dissent from the remand. This time, however, I assume there will be a true adversarial proceeding, and the requirements of the statutes will be met.
But there is no need for such proceedings. The evidence for abandonment did not grow in the nearly four years the lawyers and the courts have delayed this case. The law does not allow for the mother’s child to be taken from her just because he has been in the custody of the adoptive parents for all this time. If that were the case, lawyers and courts would be encouraged to handle these cases as slowly as possible — in violation of the statutes that require expeditious treatment of these cases. Surely this Court’s mandate does not authorize a simple do-over of the vital procedural steps omitted the first time around — with the result foreordained to be the same — but with the legal niceties observed. That, of course, may mean more motions and appeals, and if the child is not returned to his birth mother, perhaps to drag this case out well past the child’s tender years. The passage of time does not make a wrong a right.
Does the principal opinion remand this case to the circuit court with the hope that the court somehow will resolve this case with the wisdom of Solomon? At least Solomon had the option to decree that the child be cut in half.6 All we lesser judges have is the law, and it is our duty to make sure that the law is obeyed.
Not in 90 more days or 900 more days, but now.
I concur in the reversal but dissent as to the remand, and I concur in Judge Stith’s opinion.
APPENDIX: TIMELINE
*846_Events Leading to Circuit Court Judgment of Adoption_
DATE EVENT_
10/15/06 Child is born._
05/22/07 Mother is arrested. Child is seven months old._
10/05/07 Adoptive parents begin taking care of child._
10/15/07 James Garrity appointed GAL for child. Child is one year old._
10/16/07 Mother served with process._
10/18/07 Judgment entered transferring legal custody of child to adoptive parents._
10/28/07 Note written by or on behalf of mother asking that her son not be adopted, that he _be placed in foster care and that mother receive visitation._
11/09/07 Copy of child’s passport application and letter filed on mother’s behalf, written both _in English and Spanish, objecting to the adoption and requesting visitation.
12/03/07 James Calton appointed counsel for mother._
12/11/07 Mother’s notice of court appointment returned. _
12/13/07 Adoptive parents request filed to set a hearing._
12/18/07 Notice of hearing filed December 18, 2007. Final adoption hearing scheduled.
05/02/08 Hearing continued and rescheduled._
06/13/08 Aldo Dominguez appointed as new counsel for mother._
07/18/08 Home study filed._
07/29/08 Mr. Dominguez first attempted to contact mother._
07/29/08 Updated home study filed._
08/13/08 Letter sent from mother to Mr. Dominguez objecting to adoption, saying contact with the child “has been denied” to her and that she has contacted her embassy for _assistance._
08/18/08 Note written by mother attempting to give Corina Rodriguez temporary custody of _her son._
09/03/08 Motion for extension of time to answer petition for adoption, transfer of custody _and termination of parental rights filed by mother._
09/10/08 Final adoption hearing scheduled._
10/07/08 Mother’s parental rights are terminated, child’s name is changed and the adoption _is sustained by circuit court._
10/09/08 Judgment of adoption filed. Child is nearly two years old._
11/08/08 Judgment of adoption becomes final for purposes of appeal_
_In the Court of Appeals_
05/11/09 Motion for late notice of appeal filed by mother._
05/20/09 Motion for late notice of appeal denied._
06/04/09 Motion for rehearing filed by mother._
06/05/09 Motion for rehearing denied._
_In the Supreme Court of Missouri_
06/09/09 Entry of appearance for mother filed by William Fleischaker._
06/22/09 Application for transfer filed by mother._
07/08/09 Adoptive parents requested to file suggestions in opposition on or before _July 15, 2009._
07/23/09 Mother granted leave to file notice of appeal on or before August 24, 2009._
08/29/09 Notice of appeal filed by mother._
10/26/09 Motion to dismiss for lack of jurisdiction filed by adoptive parents._
10/28/09 Motion to dismiss for lack of jurisdiction overruled._
12/10/09 Mother’s motion to declare transcripts of termination proceeding and legal file on _appeal open for public inspection filed with service._
12/10/09 Mother’s motion to stay appeal filed with service.
*84712/17/09 Adoptive parents’ motion for reconsideration of the denial of their motion to dismiss the appeal and adoptive parents’ suggestions in opposition to mother’s motion to _stay appeal filed with service._
12/22/09 Mother’s motion to declare transcripts of termination proceeding and legal file on _appeal open for public inspection overruled._
12/23/09 Mother’s motion to stay appeal filed with service overruled._
12/23/09 Adoptive parents’ motion for reconsideration of the denial of respondent’s motion to _dismiss appeal overruled._
01/11/10 Mother’s brief filed._
01/12/10 Motion to file supplemental legal file filed by mother._
01/12/10 Supplemental legal file filed._
02/01/10 Case transferred to the court of appeals._
_In the Court of Appeals_
02/04/10 Motion to dismiss and motion to strike filed by adoptive parents._
02/04/10 Motion to extend time to file brief filed by mother._
02/05/10 Time for filing adoptive parents’ brief stayed until further order of the court._
02/22/10 Court lifts stay on due date for adoptive parents’ brief._
03/08/10 Request for oral argument filed by mother._
03/29/10 Adoptive parents’ brief filed._
03/29/10 Supplemental legal file filed by mother._
04/05/10 Motion to file briefs longer than the rule allows, or, in the alternative, motion for _leave to file corrected brief filed by mother._
04/06/10 April 5, 2010 motion granted._
04/21/10 Mother’s reply brief filed._
05/13/10 Case docketed. Oral arguments scheduled for June 17, 2010,_
06/10/10 Mother’s reply to adoptive parents’ motion to dismiss for lack of .jurisdiction filed.
06/17/10 Oral argument held; case submitted._
07/21/10 Opinion is issued._
08/05/10 Adoptive parents’ motion for transfer filed._
_In the Supreme Court of Missouri_
08/27/10 Adoptive parents’ motion for transfer filed._
09/02/10 Mother requested to file suggestions in opposition._
09/14/10 Adoptive parents granted leave to file reply to mother’s suggestions in opposition. _Adoptive parents’ reply to suggestions in opposition filed with service._
09/17/10 Application for transfer granted.
• Cause ordered docketed for oral argument on November 9, 2010.
• Mother’s substitute brief due on or before October 7,2010.
• Adoptive parents’ substitute brief due on or before October 27, 2010.
_• Mother’s substitute reply brief due on or before November 8,2010._
10/06/10 Mother’s brief filed._
10/19/10 Adoptive parents’ motion for extension of time to file substitute brief and _conditional motion to reschedule oral argument filed with service._
10/20/10 Court sustains adoptive parents’ motion for extension of time._
11/05/10 Adoptive parents’ substitute brief filed with service._
11/05/10 Adoptive parents’ motion to strike mother’s statement of facts filed with service.
11/05/10 Adoptive parents’ motion to dismiss appeal for failure to file a timely notice of _appeal and suggestions in support thereof filed with service._
11/08/10 Adoptive parents’ motion to strike mother’s statement of facts and appendix _ordered taken with the case._
11/08/10 Adoptive parents’ motion to dismiss appeal for failure to file a timely notice of appeal ordered taken with the ease.
*84811/09/10 Oral argument held; case submitted._
11/09/10 Mother’s suggestions in opposition to adoptive parents’ motion to dismiss filed.
11/09/10 Mother’s suggestions in opposition to adoptive parents’ motion to strike filed.
01/25/11 Opinion is issued. Child is four years and three months old.

. The custom, as observed in this case, is to use the parties’ initials. I would prefer their names as a reminder that the child and his birth mother are real people. It appears that the birth mother and the adoptive parents have disclosed their identities. The adoptive parents are also real people with a great generosity of spirit that is evident in their willingness to adopt a child.


. “Whenever a [court] considers appointing a guardian or trustee for a foreign national who is a minor or an adult lacking full capacity, a court official or other appropriate official involved in the guardianship process must inform the nearest consular officers for that national’s country without delay.” U.S. Department of State, Instructions for Federal, State, and Local Law Enforcement and Other Officials Regarding Foreign Nationals in the United States and the Rights of Consular Officials to Assist Them, 10 (2010), available at http://travel.state.gov/pdf/cna/CNA_Manual_3d_Edition.pdf (hereinafter U.S. Dep't of State). The Supremacy Clause specifies that "all treaties made or which shall be made under the authority of the United States, shall be the supreme law of the land; and the judges in every state shall be bound thereby, anything in the constitution or laws of any state to the contrary notwithstanding.” U.S. Const. art. VI, cl. 2.


. The deep ambivalence to the subject of illegal immigration is shown by the difference in legal treatment between those who hire such workers and the workers themselves who come to the United States intending to create a better life. The punishment is harsh for immigrants such as the mother here, many of whom pay large sums to human traffickers known as "coyotes” to transport them to the United States for work in jobs such as those available in poultry-processing plants. In contrast, the requirement that employers verify legal documentation is minimal — enabling them to express "shock" when a workplace is raided by federal immigration agents — the "shock” that there are undocumented workers in their largely Spanish-speaking workforces.


. The statute contains specific scheduling requirements to ensure that the cases be decided as expeditiously as possible. Section 453.011.1 provides:
In all cases involving the termination of parental rights, placement, or adoption of a child, whether voluntary or contested by any person or agency, the court shall, consistent with due process, expedite the termination, placement, or adoption proceeding by entering such scheduling orders as are necessary to ensure that the case is not delayed, and such case shall be given priority in setting a final hearing of the proceeding and shall be heard at the earliest possible date over other civil litigation, other than children’s division child protection cases.
*843Section 453.011.2(2) provides:
The appellate court shall, consistent with its rules, expedite the contested termination of parental rights or adoption case by entering such scheduling orders as are necessary to ensure that a ruling will be entered within thirty days of the close of oral arguments, and such case shall be given priority over all other civil litigation, other than children’s division child protection cases, in reaching a determination on the status of the termination of parental rights or of the adoption[.]


. Section 453.040(7) provides:
The consent to the adoption of a child is not required of ...
A parent who has for a period of at least six months, for a child one year of age or older, or at least sixty days, for a child under one year of age, immediately prior to the filing of the petition for adoption, willfully abandoned the child or, for a period of at least six months immediately prior to the filing of the petition for adoption, willfully, substantially and continuously neglect to provide him with necessary care and protection[.]
(Emphasis added).


. I refer to the Biblical story of Solomon adjudicating the case in which two women each claimed to be a child's mother. Solomon deemed the woman who protested his decree to be the real mother because she begged him to give the child to the other woman rather than to cut the child in half. 1 Kangs 3:16-27.